Citation Nr: 9901120	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  95-35 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fracture of the right ankle as secondary to service-connected 
arthritic changes at L5-S1 with low back and left leg pain.

2.  Entitlement to service connection for multiple joint 
arthritis, claimed in the hips, legs, knees, ankles, and 
feet, as secondary to service-connected arthritic changes at 
L5-S1 with low back and left leg pain.

3.  Entitlement to a disability rating in excess of 20 
percent for arthritic changes at L5-S1 with low back and left 
leg pain.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

B. P. Tierney, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1982 to 
February 1985.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, dated in August 1994.  The RO denied the 
veterans claims of entitlement to service connection for a 
fractured right ankle, multiple joint arthritis, and an 
increased evaluation for lumbar spinal degenerative joint 
disease.  

The Board of Veterans Appeals (Board) remanded the issues 
that are the subject of this decision in May 1997.  Review of 
the actions performed by the RO reveal that the mandate of 
that remand has been fulfilled.  Stegall v. West, 11 Vet. 
App. 268 (1998).

While the veterans claim was in remand status, the veteran 
was granted service connection for right knee anterior 
cruciate ligament insufficiency, and an increased evaluation, 
to 20 percent, for arthritic changes at L5-S1 with low back 
and left leg pain.  The veteran has not noted disagreement 
with the assignment of the rating or the effective date of 
service connection for his right knee disability.  Therefore, 
the issues of the propriety of the rating or of the effective 
date of service connection for the right knee disability are 
not currently before the Board.  Grantham v. Brown, 114 F .3d 
1156 (1997).  Where a veteran has filed a notice of 
disagreement as to the assignment of a disability evaluation, 
a subsequent rating decision awarding a higher rating, but 
less than the maximum available benefit, does not abrogate 
the pending appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Therefore, the issue of entitlement to an increased 
rating for arthritic changes at L5-S1 with low back and left 
leg pain remains in appellate status.


FINDINGS OF FACT

1.  The claims of entitlement to service connection for 
residuals of a fracture of the right ankle and multiple joint 
arthritis claimed in the hips, legs, knees, ankles, and feet 
as secondary to service-connected arthritic changes at L5-S1 
with low back and left leg pain are not supported by 
cognizable evidence showing that the claims are plausible or 
capable of substantiation.

2.  Arthritic changes at L5-S1 with low back and left leg 
pain are productive of severe limitation of motion.


CONCLUSIONS OF LAW

1.  The claims for service connection for residuals of a 
fracture of the right ankle and multiple joint arthritis 
claimed in the hips. Legs, knees, ankles, and feet as 
secondary to service-connected arthritic changes at L5-S1 
with low back and left leg pain are not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  The criteria for an in creased evaluation of 40 percent 
for arthritic changes at L5-S1 with low back and left leg 
pain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  
38 C.F.R. § 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
(DC) 5003, 5010, 5292, 5293 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Review of the veterans service medical records reveals a 
complaint in July 1982 of a sharp pain in the right hip joint 
subsequent to falling while water-skiing.  The diagnosis was 
a possible ligament strain in the right hip.  

In May 1983, the veteran stepped off a porch and twisted his 
right knee.  The veteran was treated for complaints related 
to his right knee for several months.  The veteran was 
treated extensively for back pain.  The diagnosis was 
uniformly degenerative joint disease at L5-S1.  He was also 
noted to have a psychogenic pain disorder.  The veteran 
underwent a medical evaluation board in October 1984.  

The veteran was found to have degenerative disc disease, L5-
S1, moderate, manifested by a chronic low back pain and left 
leg pain without objective deficit.  At that time the veteran 
had low back pain and left leg pain to the extent that it 
prevented him from performing his duties.  Review of the 
veterans testing had revealed no surgically significant 
lesions.  Because of his continued pain he was unable to 
perform the duties of his military occupational specialty, 
and it was recommended that he be considered for separation 
from service.

Review of the veterans service medical records is negative 
for reports of complaint, treatment, or findings relevant to 
osteoarthritis in the hips, knees, ankles, or any other joint 
beyond the lumbar spine.

The veteran submitted a statement from Dr. W.P. dated March 
1991.  The doctor noted the veteran needed a job 
modification.  The doctor noted the veteran needed a job that 
would not require a lot of squats, deep knee bends, and 
climbing.  The doctor noted that if the veteran did not get a 
job modification, the veterans knee would not last too much 
longer.  

The veteran submitted private medical records dated from 
March 1991 to April 1991.  The doctor noted that the veteran 
had injured his right knee in service.  The doctor noted that 
it sounded as though the veteran had a patellar contusion or 
so called jumpers knee.  The doctor noted two further 
traumatic episodes to the veterans knee.  The veteran had 
ongoing popliteal pain, some swelling, grinding, and popping 
in his kneecap.  He had been seen at VA, and told he had a 
cyst.  The doctor noted no definite tenderness along the 
medial or lateral joint lines.  There were no clinical 
findings of a plica.  The doctor noted that X-rays showed 
patellofemoral sclerosis and spurring of the tibial spines.  
The doctor felt the veteran had occupational chondromalacia 
of the patella.  

The veteran submitted records of VA treatment related to a 
right ankle fracture in January 1994.  The veteran was noted 
to have a history of severe degenerative joint disease in 
both knees.  He had injured his ankle when he stepped off a 
curb and tripped.  There was no opinion of any causal 
relationship between the veterans service-connected 
disabilities and his injury to the right ankle.  The 
treatment records do not refer to any neurological deficit 
attributed to the service-connected lumbar spine disorder.

The veteran was examined by VA in May 1994.  He reported that 
he stepped off a curb in December 1993 and sustained a 
fracture of his right ankle.  The veteran underwent an open 
reduction and internal fixation.  The veteran complained of 
decreased range of motion of the right ankle with associated 
stiffness.  The veteran complained of occasional popping and 
clicking in his hips.  He also complained of popping and 
clicking, but denied any gross giving way, in his knees; the 
right greater than the left.  X-rays revealed a fracture of 
the right ankle that was transfixed with orthopedic hardware 
and had associated early posttraumatic osteoarthritic 
degenerative changes.  The left ankle was normal upon X-ray.  
The veteran had early patellofemoral osteoarthritic 
degenerative changes in both knees upon X-ray examination.  
X-ray examination of the hips demonstrated no evidence of 
gross fracture, dislocation, or gross degenerative changes.  

The examiner diagnosed a fracture of the right ankle, status 
post open reduction and internal fixation with associated 
early posttraumatic osteoarthritic degenerative changes.  
Also diagnosed were bilateral early osteoarthritic changes of 
the knees.  The left ankle and hips were normal on 
examination.  The examiner commented that the veterans lower 
extremity orthopedic conditions were unrelated to his service 
connected lumbar degenerative disc disease.  

With regard to the veterans back, the examiner noted the 
veterans history of developing difficulty in the back, but 
without specific mechanism or injury.  The veteran complained 
of intermittent pain in his low back that was sharp with 
radiation down his right lower extremity to his toes.  The 
veteran stated the pain was worse with standing for 
protracted periods of time.  

Examination of the spine demonstrated mild pain to palpation 
from L3 to S1.  Forward flexion was noted to 35 degrees, side 
bending to 15 degrees, extension to zero degrees, and 
rotation to zero degrees.  Straight leg raising was negative.  
Deep tendon reflexes were symmetrical.  Motor function was 
rated 5/5, and no gross dermatomal sensory loss was found.  
The veterans X-rays showed significant lumbar degenerative 
disc disease at L4-L5 and L5-S1.  The diagnosis was 
degenerative disc disease without significant radiculopathy. 

The veteran submitted a statement in November 1994 
disagreeing with his disability rating and denial of service 
connection.  The veteran stated that he had numbness in his 
right leg constantly and it sometimes was in his left leg.  
This made his right foot feel like a wooden stump, and he had 
to use his left foot to be able to put on the brakes of his 
car.  If he lay on his right side in bed, it would go numb.  
If he sat too long in one position or stood too long in one 
position, his leg and foot went numb.  He could walk no more 
than one hundred yards before the pain in his back and 
numbness forced him to stop.  

The veteran reported that after he got out of the military, 
in order to support his family, he went to work with 
excruciating pain every day for eight years.  This ended up 
debilitating him because of the constant pain from sciatica 
and muscle spasm.  He stated he was a manual laborer with no 
training for office work, and he had to leave his job because 
of the intervertebral disc syndrome.  He was relegated to 
getting cleaned and dressed, going to the bathroom, walking 
to the table to eat, throwing his clothes in a hamper, 
running a vacuum cleaner for five minutes, and mowing his 
lawn for fifteen minutes at a time.  

The veteran reported that he could not lift more than twenty 
pounds.  With what he considered a normal workday and normal 
activity, he had tremendous pain without any relief.  He 
believed he had the symptomatology required for a pronounced 
disability pursuant to diagnostic Code 5293.  The veteran 
also contended that the numbness in his right foot caused him 
to trip and fall off a curb in January 1994 causing the 
fracture to his right ankle.

The veteran was again examined by VA in September 1997.  He 
described chronic low back pain.  He stated that his back 
pain was aggravated by bending and lifting as well as 
prolonged sitting, standing, and walking.  He described 
intermittent episodes of pain radiating into the left leg, 
down to the foot, that usually occurred on the order of one 
time per month.  He described infrequent numbness and 
tingling of both lower extremities, but in general, it was 
more often in his right lower extremity than left.  He 
described popping and recurrent episodes of pain in the right 
hip.  He indicated that his right knee was Worn out.  

The veteran described chronic pain and swelling of the knee.  
In general, prolonged periods of weight bearing as well as 
activities such as squatting or stooping, as well as going up 
and down stairs would exacerbate the right knee.  The left 
knee was no more than mildly symptomatic at that time.  The 
veteran continued to have pain and swelling of the right 
ankle secondary to an old right ankle fracture for which he 
underwent an open reduction and internal fixation.  The left 
ankle was found to be normal.

On physical examination, the veteran moved about the room 
with a limp on the right.  Examination of the back revealed 
he was able to stand erect, no spasm was noted.  There was 
bilateral paravertebral muscle tenderness.  On range of 
motion testing, the veteran had 50 degrees of flexion and 10 
degrees of extension with immediate pain on extremes of 
motion.  The veteran had a 2 to 3+ Lachmans as well as 
anterior drawer sign.  The veteran also had a 2 to 3+ pivot 
shift sign.  Reflexes were intact in the lower extremities.  
No definite dermatomal loss of sensation to pinprick was 
found, although there was some decreased sensation to 
pinprick over the area of the right ankle where he previously 
had surgery.  

The VA examiner noted diagnoses of chronic lumbar syndrome 
with degenerative disc disease and arthritic spurring.  He 
also noted chronic instability of the right knee secondary to 
an old interior cruciate ligament tear, and chondromalacia 
patella of the left knee.  Also noted was posttraumatic 
arthritis of the right ankle, secondary to a fracture, status 
post open reduction, and internal fixation.  The right hip 
examination was essentially unremarkable at that time.

The examiner agreed with the 1994 VA examiner, who had 
indicated that the veterans lower extremity orthopedic 
conditions were unrelated to his service connected marked 
degenerative disc disease.  The examiner also had no doubt 
that the veteran had a longstanding instability of the right 
knee secondary to injury as described in records back in 
1983.  There was little doubt in the examiners mind that the 
veteran tore his anterior cruciate ligaments at that time, 
which would be compatible with the mechanism of injury 
accompanied by the audible pop in the knee. 

The examiner noted that in order to completely comply with 
the remand he was to obtain active and passive range of 
motion of the lumbar spine.  The examiner noted that passive 
range of motion testing in a person with back pain was 
contraindicated.  On active range of motion testing, the 
veteran was noted to have 50 degrees of flexion, and 10 
degrees of extension.  The veteran had 20 degrees of right 
lateral bending with pain on extreme of motion.  The veteran 
had 30 degrees of a left lateral bending without pain.  

The veteran had 40 degrees of right and left lateral rotation 
with some pain on motion noted.  Normal range of motion of 
the lumbar spine was flexion to 95 degrees, extension to 35 
degrees, right and left lateral bending of 45 degrees, and 
rotation to 35 degrees.  As far as functional loss, the 
veteran would have difficulty with bending and lifting, as 
well as with prolonged sitting, standing, or walking.  The 
examiner thought the veterans subjective complaints of pain 
were supported by objective physical pathology as noted on X-
ray findings as well as physical findings.

As to the multiple joint arthritis and residuals of the 
fracture of the right ankle, the examiner noted that he 
agreed with the prior physicians assessment that the lower 
extremity orthopedic conditions were unrelated to the 
veterans service connected lumbar degenerative disc disease.  
As there was no causal relationship, the examiner also did 
not feel that the service-connected degenerative joint 
disease at the L5-S1 was related to the fracture residuals of 
the right ankle.  

Finally, the examiner did not think there were any medical 
considerations supporting any opinion that increased 
manifestations of multiple joint arthritis or fracture 
residuals of the right ankle were possibly due to the service 
connected degenerative joint disease at L5-S1.  In summary, 
the examiner did think that the veteran had a chronic 
anterior cruciate ligament insufficiency of the right knee, 
secondary to a previous injury as described in the veterans 
medical records in 1983.

Secondary Service Connection
Criteria

The threshold question that must be resolved with regard to 
the veterans claim of service connection is whether the 
veteran has presented evidence that the claims are well 
grounded.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  A well-grounded claim is a plausible 
claim, meaning it appears to be meritorious.  Murphy, 1 Vet. 
App. at 81.  An allegation of a disorder that is service 
connected is not sufficient; the veteran must submit evidence 
in support of the claim that would justify a belief by a 
fair and impartial individual that the claim is plausible.  
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

The quality and quantity of the evidence required to meet 
this statutory burden depends upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 1991).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310(a) (1998).  The Court has held 
that under the provisions of that regulation, service 
connection will be granted for the aggravation of a non-
service connected condition caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The United States Court of Appeals for the Federal Circuit 
has held that:
A well grounded claim is a plausible 
claim, one that appears to be meritorious 
on its own or capable of substantiation.  
Such a claim need not be conclusive but 
only possible to satisfy the initial 
burden § 5107(a).  For a claim to be well 
grounded, there must be (1) a medical 
diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay 
evidence of in-service occurrence or 
aggravation of a disease or injury; and 
(3) medical evidence of a nexus between 
an in-service disease or injury and the 
current disability.  Where the 
determinative issue involves medical 
causation, competent medical evidence to 
the effect that the claim is plausible is 
required.
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

A claim will be found well grounded if there is competent 
evidence of incurrence or aggravation of a disease or injury 
in service and of continuing symptomatology since service, 
and medical evidence of a nexus between the current 
disability and the reported symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 493 (1997).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, if the determinant issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit, 5 Vet. App. at 93.  A lay person is, however, 
competent to provide evidence on the occurrence of observable 
symptoms during and following service.  See Savage v. Gober,  
at 495.

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b);  38 C.F.R. §§ 3.102, 4.3 (1998).


Analysis

As noted above, in order to present a well grounded claim, 
the veteran must submit evidence of a (1) a medical diagnosis 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  In the case of a claim based upon 
secondary service connection, the veteran must submit medical 
evidence of a nexus between the service-connected disability 
and the current disability.  This, the veteran has failed to 
do.

The only competent medical opinions of record specifically 
note that the veterans various lower extremity orthopedic 
disorders are not related to the service-connected lumbar 
spine disability.  This was the opinion of both the May 1994 
and September 1997 VA examiners.  The veterans assertions 
that there is such a connection is insufficient to make his 
claim plausible.  Where a question is factual in nature, 
e.g., whether an incident or injury occurred in service, 
competent lay testimony, including the veterans solitary 
testimony, may constitute sufficient evidence to establish a 
well grounded claim; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well-
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran has presented no evidence of inservice occurrence 
of a disease or injury to his feet, left knee, or left hip.  
The service medical records do indicate that the veteran 
injured his right hip while water-skiing, however, no medical 
opinion has been submitted that links that occurrence with 
any current disability of the right hip.

Generally, when a veteran contends that his service-connected 
disability has caused a new disability, he must submit 
competent medical evidence of a causal relationship directly 
between the two disabilities.  Jones v. Brown, 7 Vet. App. 
134 (1994).  

Where, as here, the proximate cause of the second disability 
is distanced from a service-connected disability by an 
intercurrent event, a two step inquiry is required to 
evaluate the claim.  First, the veteran must show that his 
service-connected disability caused the intercurrent event.  
Second, he must show that the intercurrent event caused the 
disability for which he claims secondary service-connection.  
Reiber v. Brown, 7 Vet. App. at 516; Cf. Schroeder v. Brown, 
6 Vet. App. 220 (1994).

While the veteran attributes his right ankle fracture to 
numbness produced by his service-connected lumbar spine 
disability, there is no competent medical evidence of 
symptoms or disability that would produce such a connection.  
In this case, the veteran must show that his service-
connected lumbar spine disability caused him to fall.  The 
Board notes that the medical evidence of record shows 
intermittent numbness; however, it does not reflect any 
finding of disability in the veteran's ability to walk 
secondary to this numbness or secondary to any other symptoms 
of his lumbar spine disability.  Therefore, the Board 
concludes that there is no competent evidence of record to 
establish that the service-connected lumbar spine disability 
caused the veteran to trip on the curb (i.e. the 
intercurrent event).

With respect to the second prong, the veteran must show that 
the intercurrent event (i.e. the fall) caused the 
disabilities for which he claims secondary service- 
connection.  Reiber, 7 Vet. App. at 516.  The Board notes 
that the medical evidence does show the fall did cause the 
right ankle fracture. 

With regard to any foot, hip, or left ankle disorder, the 
veteran has failed to submit competent medical evidence of a 
current disability.  While examinations have shown disability 
in the veterans right ankle and knees, no abnormality has 
been found in these other locations.  In order for the claim 
for service connection to be well grounded, there must be 
competent evidence that the veteran currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223 
(1992).



The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

As the veterans claims for service connection for residuals 
of a fracture of the right ankle and multiple joint arthritis 
as secondary to service-connected arthritic changes at L5-S1 
with low back and left leg pain are not well grounded, the 
doctrine of reasonable doubt does not apply in his case.


Increased Evaluation
Criteria

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (1998).  The average impairment as set 
forth in the VA Schedule for Rating Disabilities, codified in 
38 C.F.R. Part 4, includes diagnostic codes which represent 
particular disabilities.  Generally, the degrees of 
disabilities specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

These regulations include, but are not limited to, 38 C.F.R. 
§ 4.1, which requires that each disability be viewed in 
relation to its history and that there be an emphasis placed 
upon the limitation of activity imposed by the disabling 
condition, and that each disability must be considered from 
the point of view of the veteran working or seeking work.  38 
C.F.R. § 4.10 (1998) states that, in cases of functional 
impairment, evaluations are to be based upon the lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon the 
persons ordinary activity.

The evaluation of a service-connected disability requires a 
review of the veterans medical history with regard to that 
disorder.  Although 38 C.F.R. § 4.2 (1998) requires that 
medical reports be interpreted in light of the whole recorded 
history, the primary concern in a claim for an increased 
evaluation for a service-connected disability is the present 
level of disability.  The Court has recently held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20 (1998).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b);  38 C.F.R. §§ 3.102, 4.3 (1998).

Analysis

Upon review of the record, the Board concludes that the 
veterans claim for increased disability ratings is well 
grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998); see also Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  

In order to present a well-grounded claim for an increased 
rating of a service connected disability, a veteran need only 
submit his or her competent testimony that symptoms, 
reasonably construed as related to the service-connected 
disability, have increased in severity since the last 
evaluation.  Proscelle, 2 Vet. App. at 631, 632;  See also 
Jones v. Brown, 7 Vet App 134 (1994).  The VA, therefore, has 
a duty to assist the veteran in the development of facts 
pertinent to his claim.  Id.  Furthermore, it is believed 
that the veterans claim for an increased rating has been 
adequately developed for appellate purposes by the RO and 
that a decision may be rendered without the case being 
remanded. 

A review of the record shows that the April 1998 RO rating 
decision granting a 20 percent disabling rating was based on 
38 C.F.R. 4.71a, DC 5003-5010 (1998) for arthritic changes, 
L5-S1 with low back pain and left leg pain.  DC 5010 provides 
that arthritis due to trauma will be rated on limitation of 
motion of the affected parts as degenerative arthritis.  
Degenerative arthritis, established by x-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joints 
involved.  38 C.F.R. § 4.71a, DC 5003.  The Schedule provides 
disability ratings up to 40 percent for limitation of motion 
in the lumbar spine.  38 C.F.R. § 4.71a, DC 5292.

The Board finds that, based upon the above medical evidence, 
the veterans lumbar disability could also be rated under DC 
5293 for intervertebral disc syndrome.

The veterans arthritic changes, L5-S1 with low back pain and 
left leg pain, if rated as intervertebral disc syndrome, 
would be evaluated according to the following criteria: a 20 
percent evaluation requires moderate symptomatology with 
recurring attacks; a 40 percent evaluation requires severe 
symptomatology, with only intermittent relief; a 60 percent 
evaluation requires a finding of pronounced symptomatology 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.  38 C.F.R. §§ 4.71a DC 5293.

If the veterans disability is rated as limitation of motion 
of the lumbosacral spine, moderate limitation warrants a 20 
percent rating, and severe limitation of motion warrants a 40 
percent rating.  38 C.F.R. § 4.71a DC 5292.

The Board recognizes that a disability rating may be based on 
functional loss due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  
Furthermore, 38 C.F.R. § 4.45 provides that in rating 
disabilities of joints, inquiry will be directed to 
[w]eakened movement and [p]ain on movement, in 
addition to limitation of motion.  The Board has also taken 
into consideration 38 C.F.R. § 4.59 regarding painful motion.

After having carefully reviewed the medical evidence, the 
veterans statements concerning the severity of his service-
connected back disability and the relevant law and 
regulations, the Board has concluded that a maximum 
disability rating of 40 percent is warranted in this case.  
On the most recent VA examination, the veteran had: 50 
degrees of flexion; 10 degrees of extension; 20 degrees of 
right lateral bending, with pain on extreme of motion; 30 
degrees of a left lateral bending without pain; and 40 
degrees of right and left lateral rotation, with some pain on 
motion.  On the May 1994 examination, forward flexion was 
noted to 35 degrees, side bending to 15 degrees, extension to 
zero degrees, and rotation to zero degrees.  The Board finds 
that the veterans limitation of motion is between the level 
of severe and moderate, primarily in his zero to 10 degrees 
of extension and zero to 40 degrees of rotation.  Range of 
motion was also noted to be with pain and functional loss 
limited the veteran to essentially sedentary employment.  
Such findings warrant a 40 percent rating under DC 5292 with 
application of consideration of pain on motion and functional 
loss during flare-ups of symptomatology. 

Under DC 5292, the veteran has then reached the maximum 
schedular disability rating.  The Board finds that he is not 
entitled to a 60 percent rating under DC 5293 for 
intervertebral disc syndrome because of the absence of 
findings or diagnostic conclusions indicating pronounced 
symptomatology with little intermittent relief or any 
neurological findings appropriate to the site of the disc, as 
is required by DC 5293.  The exacerbations were described as 
intermittent rather than without relief.  The Board also 
notes the lack of treatment of the veterans low back.  
Moreover, none of the examining physicians has described the 
lumbar spine disorder in terms consistent with pronounced, 
rather than severe, impairment.  Perhaps most significantly, 
on the most recent VA examination there were no radicular 
symptoms or peripheral neurological abnormalities.  In short, 
in view of the medical evaluations of the veterans back 
disability, there is no basis to conclude that the disability 
more nearly approximates pronounced rather than severe 
impairment under DC 5293.

In an exceptional case, where the schedular evaluations are 
found to be inadequate, the Chief Benefits Director or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability.  38 C.F.R. § 3.321(b)(1) (1998).  However, the 
Board is not required to discuss the possible application of 
38 C.F.R. § 3.321(b)(1) when there is no evidence of an 
exceptional disability picture.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  In this case, the RO did not refer the 
claim for an extra-schedular evaluation; nevertheless, there 
is otherwise no evidence to indicate that the case is so 
exceptional as to preclude the use of the regular rating 
criteria.  See Floyd v. Brown, 9 Vet. App. 88 (1996).


ORDER

The veteran not having submitted well grounded claims of 
entitlement to service connection service connection for 
residuals of a fracture of the right ankle, and multiple 
joint arthritis, claimed in the hips, legs, knees, ankles, 
and feet as secondary to service-connected arthritic changes 
at L5-S1 with low back and left leg pain, the appeal is 
denied.

Entitlement to an increased evaluation of 40 percent 
arthritic changes at L5-S1 with low back and left leg pain is 
granted, subject to the regulations governing the payment of 
monetary awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.
- 2 -
